DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12 includes the suction tool of claim 1 and the vacuum cleaner main body, but claim 1 already requires a vacuum cleaner main body that the rear end side of the main pipe is connected to. Consequently, claim 12 fails to further limit the subject matter of claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsubo (U.S. Patent No. 4723338).
Regarding claim 1, Otsubo teaches a suction tool, comprising: 
a hollow cylindrical main pipe  (hollow conduit portion 16 of extension tube 12, see fig. 1 and fig. 4) having: a rear end side connected to a vacuum cleaner main body (rear end of tube 12 connected to a source of suction via suction hose 11, see col 2 lines 17-26, and fig. 1); and a front end portion in which a main suction port is formed (end of hollow conduit portion 16 in contact with cleaning housing 14, see col 2 lines 24-33 and fig. 3); and 
a hollow cylindrical sub pipe (crevice wand 21, see fig. 2) having: a rear end side at which an inside of the sub pipe communicates with an inside of the main pipe (rear end of crevice wand 21, see fig. 4); and a front end portion in which a sub suction port is formed (nose 27 of wand 21, see fig. 2 and fig. 4), 

Regarding claim 2, Otsubo teaches the suction tool according to claim 1, wherein the main suction port of the main pipe is not occluded when the sub pipe is in either of the retracted position and the use position (suction port of main pipe 12 is not occluded when crevice wand 21 is in either retracted or use position, see air flow diagrams in fig. 3 and fig. 4).
Regarding claim 11, Otsubo teaches a suction tool, comprising: 
a hollow cylindrical main pipe (tube 11, see fig. 1) having: a rear end side connected to a vacuum cleaner main body (rear end connected to a source of suction such as a vacuum cleaner, see Col. 2 lines 17-20); and a front end portion in which a main suction port is formed (suction port inside coupling 13, see fig. 4); 
a suction port body (cleaning apparatus 10) attached to the front end portion of the main pipe in an attachable and detachable manner (many attachments common, present invention is one of them that may be attached, see Col. 1, lines 25-35), the suction port body having a bottom surface in which a suction port is formed (bottom surface of housing port 14); and 
a hollow cylindrical sub pipe having a front end portion in which a sub suction port is formed (crevice wand 21), 

Regarding claim 12, Otsubo teaches the suction tool according to claim 1 wherein the suction tool further comprises the vacuum cleaner main body (wand connected to a source of suction such as a vacuum cleaner canister, see col. 2 lines 17-20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Otsubo in view of Foster (U.S. Patent No. 3,238,557).
claim 3, Otsubo teaches the suction tool according to claim 1, but does not teach that the sub suction port of the sub pipe is mesh-patterned. However, Foster teaches the use of wire mesh on a suction outlet (wire mesh 85 on nozzle 75, see Foster fig. 10 and fig. 11). It would have been obvious to a person having ordinary skill in the art to combine the teachings of Foster with the suction tool of Otsubo, doing so would enhance dirt removal on certain materials (see Foster col. 4 lines 29-35).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Otusubo in view of Shiga et al. (Japanese Patent Publication No. 2015150011), hereinafter Shiga.
Regarding claim 5, Otsubo teaches the suction tool according to claim 1, but does not teach that it further comprises a remover provided inside the main pipe, the remover configured to remove trash adsorbed on an outer side of the sub suction port of the sub pipe from the sub pipe when the sub pipe moves from the use position toward the retracted position. 
However, Shiga teaches a remover provided inside a main pipe that is capable of removing trash adsorbed on an outer side of the sub suction port of the sub pipe from the sub pipe when the sub pipe moves from the use position toward the retracted position (protrusions 61, see Shiga fig. 2a-2c and fig. 8a-8b).
It would have been obvious to a person having ordinary skill in the art to take integrate the teachings of Shiga into the suction tool of Otsubo. Doing so is the use of a known technique to improve a similar device.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Otusubo in view of Sato et al, (Japanese Patent Publication No. 2007260035), hereinafter Sato.
Regarding claim 7, Otsubo teaches a suction tool, comprising: 
	a hollow cylindrical main pipe  (hollow conduit portion 16 of extension tube 12, see fig. 1 and fig. 4) having: a rear end side connected to a vacuum cleaner main body (rear end of tube 12 connected to a source of suction via suction hose 11, see col 2 lines 17-26, and fig. 1); and a front end portion in which a 
a hollow cylindrical sub pipe (crevice wand 21, see fig. 2) having: a rear end side at which an inside of the sub pipe communicates with an inside of the main pipe (rear end of crevice wand 21, see fig. 4); and a front end portion in which a sub suction port is formed (nose 27 of wand 21, see fig. 2 and fig. 4), A bottom surface in which a sub suction port is formed (nose 27 of wand 21 is a tube cut on a bias, forming a bottom surface; see fig. 2 and fig. 4), A suction port body attached to the front end portion of the main pipe (housing 14, see fig. 2), the suction body having an outer dimension of the sub pipe being smaller than a dimension of the suction port body in a height direction (external radius of crevice wand 21 is smaller than height of housing 14, see fig. 2), 
the sub pipe being provided so as to be movable between a retracted position in which the front end portion of the sub pipe is arranged so as to be retracted from the front end portion of the main pipe, and a use position in which the front end portion of the sub pipe is arranged so as to protrude from the front end portion of the main pipe along an axial direction of the main pipe, the sub pipe being arranged inside the main pipe in the retracted position, a part of the sub pipe being arranged so as to protrude from the main suction port outside the main pipe in the use position. (crevice wand can shift between retracted position wherein it is arranged inside the main pipe as shown in fig. 1 and fig. 3, and a use position wherein it protrudes from the front end portion of the main pipe along an axial direction of the main pipe as shown in fig. 2 and fig. 4)
Otsubo does not teach that the suction port body is attached in an attachable and detachable manner, that the suction port body includes a rotating brush arranged in the suction port body so as to face the suction port, or that the sub pipe is arranged on an upper side of the rotating brush of the suction port body so as to be able to come into contact with the rotating brush in the use position.

Additionally, though Otsubo teaches that cleaning attachments often include bristle combs mounted on rollers (Otsubo col. 1, lines 16-20), it does not teach how they would be implemented. However, Sato teaches a rotary brush (7) arranged in a suction port body (40) facing a suction port (see fig. 14 and fig. 10) and that the roller is positioned such that when a subassembly is in a use position out the front of the suction port body, the subassembly is in contact with the upper side of the rotating brush (dust wiping part 8 positioned above rotary brush 7, see fig. 10). 
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Sato in the suction tool of Otsubo. Doing so applies the known technique of a roller brush to the known device of the cleaning attachment of Otsubo which is ready for improvement, to yield predictable results.
Regarding claim 8, the suction tool according to claim 7 is made obvious by Otsubo in view of Sato. Otsubo further teaches that the sub pipe is configured to protrude forward from the front end of the suction port body in the use position. (crevice wand 21 protrudes from front end of housing 14, see Otsubo fig. 2).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Otusubo in view of Sato as applied to claim 7 above, and further in view of Broeking et al (European Patent 0679363), hereinafter Broeking.
claim 9, the suction tool according to claim 7 is made obvious by Otsubo in view of Sato, but Otsubo in view of Sato does not teach that the sub pipe is configured to protrude from the suction port of the suction port body in the use position. However, Broeking teaches the concept of a suction tool wherein a sub-pipe protrudes from the suction port of the suction port body (snorkel 5, see Broeking fig. 5). It would have been obvious to a person having ordinary skill in the art to apply the teachings of Broeking to the combination of Otsubo in view of Sato, as doing so would represent the simple substitution of one known element (a suction port body with a front-protruding sub-pipe) for another (a suction port body with a suction-port-protruding sub-pipe).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ford et al (UK Patent Application No. 2477302) and Kang (UK Patent Application No. 2308540) disclose suction tools with components that may be shifted around and extend through each other.
Marcello (CH 700748), and Engelberg et al (U.S. Patent No. 1,860,845) each disclose suction tools with a telescopic pipes that may extend outward past the main suction head without removing it.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723